Case 21-30085-sgj11 Doc 29 Filed 01/19/21                 Entered 01/19/21 17:21:01            Page 1 of 5



Patrick J. Neligan, Jr.
State Bar. No. 14866000
Douglas J. Buncher
State Bar No. 03342700
John D. Gaither
State Bar No. 24055516
NELIGAN LLP
325 North St. Paul, Suite 3600
Dallas, Texas 75201
Telephone: 214-840-5333
Facsimile: 214-840-5301
pneligan@neliganlaw.com
dbuncher@neliganlaw.com
jgaither@neliganlaw.com

PROPOSED COUNSEL FOR DEBTORS

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                                            §                CHAPTER 11
                                                  §
NATIONAL RIFLE ASSOCIATION                        §                CASE NO. 21-30085-hdh11
OF AMERICA and SEA GIRT LLC,                      §
                                                  §
          DEBTORS1                                §                Joint Administration Requested


                                    CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on the 19th day of January 2021, true and correct copy

of Debtors’ Emergency Motion for Interim and Final Orders (I) Prohibiting Utilities from

Altering, Refusing or Discontinuing Services on Account of Prepetition Invoices, (II) Approving

Procedures for Providing Adequate Assurance of Postpetition Payments, and (III) Approving

Debtors’ Proposed Form of Adequate Assurance [Docket No. 8] was served on the parties named

on the attached Master Service List.




1
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


90322v1
Case 21-30085-sgj11 Doc 29 Filed 01/19/21   Entered 01/19/21 17:21:01   Page 2 of 5




Dated: January 19, 2021              Respectfully submitted,

                                     /s/ Patrick J. Neligan, Jr.
                                     Patrick J. Neligan, Jr.
                                     State Bar. No. 14866000
                                     Douglas J. Buncher
                                     State Bar No. 03342700
                                     John D. Gaither
                                     State Bar No. 24055516
                                     NELIGAN, LLP
                                     325 North St. Paul, Suite 3600
                                     Dallas, Texas 75201
                                     Telephone: 214-840-5333
                                     Facsimile: 214-840-5301
                                     pneligan@neliganlaw.com
                                     dbuncher@neliganlaw.com
                                     jgaither@neliganlaw.com

                                     PROPOSED COUNSEL FOR DEBTORS




90322v1
Case 21-30085-sgj11 Doc 29 Filed 01/19/21   Entered 01/19/21 17:21:01   Page 3 of 5
Case 21-30085-sgj11 Doc 29 Filed 01/19/21   Entered 01/19/21 17:21:01   Page 4 of 5
Case 21-30085-sgj11 Doc 29 Filed 01/19/21   Entered 01/19/21 17:21:01   Page 5 of 5
